UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report: May 22, 2014 PLURISTEM THERAPEUTICS INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 001-31392 98-0351734 (Commission File Number) (IRS Employer Identification No.) MATAM Advanced Technology Park Building No. 5 Haifa, Israel (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. Pluristem Therapeutics Inc. (the “Company”), held its annual meeting of stockholders on May 22, 2014. The results of the stockholder voting at the annual meeting are set forth below. Stockholders voted on the matters set forth below: Proposal No. 1 — Election of Directors The stockholders elected the following individuals as directors of the Company to hold office until the next annual meeting of shareholders and until their successors shall have been duly elected and qualified. Director Name For Against Abstain Broker Non-Votes Zami Aberman Israel Ben-Yoram Isaac Braun Mark Germain Moria Kwiat Hava Meretzki Nachum Rosman Doron Shorrer Proposal No. 2 — Amendment to the Company’s Amended and Restated Articles of Incorporation to increase the number of authorized shares of common stock For Against Abstain Broker Non-Votes Proposal No. 3 — Ratification of the selection of Kost Forer Gabbay & Kasierer, a member of Ernst & Young Global, as independent registered public accounting firm of the Company for the fiscal year ending June 30, 2014 For Against Abstain Broker Non-Votes N/A The results reported above are final voting results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLURISTEM THERAPEUTICS INC. Date: May 22, 2014 By: /s/ Boaz Gur-Lavie Name: Boaz Gur-Lavie Title: Chief Financial Officer and Secretary
